 



Exhibit 10.14
Note: Confidential treatment has been requested with respect to certain redacted
portions of this agreement that are identified herein by three bracketed
asterisks, i.e. [***].
LICENSE AGREEMENT
between
SD PHARMACEUTICALS, Inc.
and
ADVENTRX PHARMACEUTICALS, INC.
for
SDP-012 (vinorelbine)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article 1: Definitions
    1  
 
       
Article 2: Grants
    3  
 
       
Article 3: Consideration
    3  
 
       
Article 4: Diligent Commercialization
    5  
 
       
Article 5: Reports, Records and Payments
    5  
 
       
Article 6: Patent Matters
    7  
 
       
Article 7: Governmental Matters
    8  
 
       
Article 8: Termination of Agreement
    8  
 
       
Article 9: Limited Warranty
    9  
 
       
Article 10: Use of Names and Trademarks
    10  
 
       
Article 11: Miscellaneous Provisions
    10  
 
       
Exhibit A: Patent Application
    14  
 
       
Exhibit B: Performance Goals
    15  

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
LICENSE AGREEMENT
This agreement (“Agreement”) is made by and between ADVENTRX Pharmaceuticals,
Inc., a California corporation having an address at 6725 Mesa Ridge Road, Ste.
100, San Diego, California, 92121 (“ADVENTRX”) and SD PHARMACEUTICALS, INC., a
California corporation having an address at 7402 Cadencia Street, Carlsbad CA,
92009 (“SD PHARMA”).
This Agreement is effective on the date of the last signature (“Effective
Date”).
RECITALS
WHEREAS, SD PHARMA has submitted a patent application which describes an
invention relating to an emulsion composition for delivering highly
water-soluble Vinca Alkaloid Drugs (the “Invention”) (a copy of said patent
application is appended hereto as Exhibit “A”);
WHEREAS, ADVENTRX is desirous of obtaining certain rights from SD PHARMA for
commercial development, use, and sale of the Invention, and the SD PHARMA is
willing to grant such rights;
NOW, THEREFORE, the parties agree:
ARTICLE 1. DEFINITIONS
The terms, as defined herein, shall have the same meanings in both their
singular and plural forms.
1.1 “Affiliate” means any corporation or other business entity in which ADVENTRX
owns or controls, directly or indirectly, at least fifty percent (50%) of the
outstanding stock or other voting rights entitled to elect directors, or in
which ADVENTRX is owned or controlled directly or indirectly by at least fifty
percent (50%) of the outstanding stock or other voting rights entitled to elect
directors; but in any country where the local law does not permit foreign equity
participation of at least fifty percent (50%), then an “Affiliate” includes any
company in which ADVENTRX owns or controls or is owned or controlled by,
directly or indirectly, the maximum percentage of outstanding stock or voting
rights permitted by local law.
1.2 “Clinical Trial” shall mean that portion of the clinical development program
that provides for the continued trials of a pharmaceutical product on a number
of patients to establish either safety, efficacy and/or dose of a pharmaceutical
product for the desired indication(s).
1.3 “FDA” shall mean the US Food and Drug Administration and any successor
Agency thereof.
1.4 “Field” means development and use of Vinca Alkaloid Drug formulations for
the treatment and/or prevention of human disease.
1.5 “Know-How” shall mean any non-public information known to SD PHARMA and
related to the Patent Rights or the exercise thereof.

1



--------------------------------------------------------------------------------



 



CONFIDENTIAL
1.6 “Licensed Method” means any method that is covered by Patent Rights, the use
of which would constitute, but for the license granted to ADVENTRX under this
Agreement, an infringement of any pending or issued and unexpired claim within
Patent Rights.
1.7 “Licensed Product” means any Vinca Alkaloid Drug composition or product that
is covered by the claims of Patent Rights, or that is produced by the Licensed
Method, or the manufacture, use, sale, offer for sale, or importation of which
would constitute, but for the license granted to ADVENTRX by SD PHARMA herein,
an infringement of any pending or issued and unexpired claim within the Patent
Rights, for use in the Field.
1.8 “NDA” shall mean a New Drug Application for a product (or a Biologics
License Application in the case of a biologic product), as defined in the U.S.
Food, Drug and Cosmetic Act and the regulations promulgated thereunder.
1.9 “Net Sales” means the total of the gross invoice prices of Licensed Products
sold by ADVENTRX, its Sublicensees and/or its Affiliates, less the sum of the
following actual and customary deductions where applicable and separately listed
as part of the gross invoice prices: cash, trade or quantity discounts; sales,
use, tariff, import/export duties or other excise taxes imposed on particular
sales (except for value-added and income taxes imposed on the sales of Product
in foreign countries); transportation charges; or credits to customers because
of rejections or returns. For purposes of calculating Net Sales, transfers to a
Sublicensee or an Affiliate of Licensed Product under this Agreement for (i) end
use (but not resale) by the Sublicensee or Affiliate shall be treated as sales
by ADVENTRX at list price of ADVENTRX, or (ii) resale by a Sublicensee or an
Affiliate shall be treated as sales at the list price of the Sublicensee or
Affiliate.
1.10 “Patent Costs” means all out-of-pocket expenses of SD PHARMA for the
preparation, filing, prosecution, and maintenance of all United States patents
included in Patent Rights.
1.11 “Patent Rights” means any pending or future US patent applications
disclosing and claiming the Invention, assigned to SD PHARMA; and continuing
applications thereof including divisions, substitutions, and
continuations-in-part (but only to extent the claims thereof are enabled by
disclosure of the parent application[s]); any patents issuing on said
applications including reissues, reexaminations and extensions; and any
corresponding US patent applications and patents that relate to Vinca Alkaloid
Drug formulations.
1.12 “Sublicense” means (i) any instrument ADVENTRX enters into with a third
party to whom ADVENTRX grants or promises to grant certain rights granted to
ADVENTRX by SD PHARMA under this Agreement, and (ii) any instrument pursuant to
which a Sublicensee grants or promises to grant to a third party sublicensee
rights under this Agreement.
1.13 “Sublicense Fees” means consideration paid by a Sublicensee to ADVENTRX for
a Sublicense, and consideration paid by a sub-tier Sublicensee to a Sublicensee
for a Sublicense, but excluding earned royalties based on Net Sales. Examples of
Sublicense Fees include upfront license fees, maintenance fees, milestone fees,
success fees, etc., whether payable in cash, in-kind, in stock, or in other
types of consideration paid by the Sublicensee in exchange for the Sublicense
rights.
1.14 “Sublicensee” means a third party, including an Affiliate, to whom ADVENTRX
grants or promises to grant a Sublicense. Sublicensee also means any sub-tier
sublicensee who is granted any rights under this Agreement.

2



--------------------------------------------------------------------------------



 



CONFIDENTIAL
1.15 “Term” means the period of time beginning on the Effective Date and ending
on the expiration date of the longest-lived Patent Rights covering the
Invention.
1.16 “Territory” means United States of America.
1.17 “Vinca Alkaloid Drug(s)” means those certain generic pharmaceutical drugs
which are commonly known as vinca alkaloid drugs, including without limitation
to vinorelbine.
ARTICLE 2. GRANTS
2.1 License. Subject to the limitations set forth in this Agreement, SD PHARMA
hereby grants to ADVENTRX, and ADVENTRX hereby accepts, an exclusive license
under Patent Rights and Know-How, to make, use, sell, offer for sale, and import
Licensed Products and to practice Licensed Methods in the Field within the
Territory and during the Term. During the Term, SD PHARMA shall not grant any
license rights to any third parties under the Patent Rights and shall not
exercise the Patent Rights itself within the Field within the Territory.
2.2 Sublicense.
     (a) The license granted in Paragraph 2.1 includes the right of ADVENTRX to
grant Sublicenses to third parties during the Term but only subject to the prior
written approval from SD PHARMA, which approval will not be withheld or delayed
unreasonably.
     (b) With respect to Sublicenses granted pursuant to Paragraph 2.2(a),
ADVENTRX shall:
          (i) to the extent applicable, include all of the rights of and
obligations due to SD PHARMA and contained in this Agreement; and,
          (ii) collect and/or guarantee payment of all payments due, directly or
indirectly, to SD PHARMA from Sublicensees and deliver all reports due, directly
or indirectly, to SD PHARMA from Sublicensees.
ARTICLE 3. CONSIDERATION
3.1 Fees and Royalties. The parties hereto understand that the fees and
royalties payable by ADVENTRX to SD PHARMA under this Agreement are full
consideration for the license granted herein to ADVENTRX under Patent Rights.
ADVENTRX shall pay SD PHARMA:
     (a) a license issue fee of [***] upon execution of this Agreement;
     (b) a license maintenance fee of [***] payable within [***] following the
Effective Date; provided however, that ADVENTRX has not terminated the agreement
pursuant to Paragraph 8.2(a);
     (c) milestone payments in the amounts set forth below, payable within
thirty (30) days after the occurrence of each of the following events:

3



--------------------------------------------------------------------------------



 



CONFIDENTIAL

                              Amount       Date or Event    
 
  (i)   [***]       [***;]    
 
                   
 
  (ii)   [***]       [***]    
 
          or        
 
                   
 
  (ii)   [***]       [***]    
 
                   
 
  (iii)   [***]       [***]    
 
                   
 
  (iv)   [***]       [***]    

     (d) an earned royalty of [***] on Net Sales of Licensed Products sold by
ADVENTRX and/or a Sublicensees.
3.2 Sublicense Fees. ADVENTRX shall pay to SD PHARMA a specified percentage of
all Sublicense Fees received by ADVENTRX; and each Sublicensee shall pay to SD
PHARMA a specified percentage of all Sublicense Fees received by the
Sublicensee. To the extent that a sub-tier Sublicensee pays Sublicense Fees to a
Sublicensee, and some or all of that same Sublicense Fee is in turn paid to a
higher tier Sublicensee or to ADVENTRX, then SD PHARMA shall receive its
specified percentage share of only the net amount of the Sublicense Fee which is
retained by ADVENTRX and each Sublicensee. The specified percentage shall be:
     (a) [***]% from Sublicense agreements entered into within [***] after the
Effective Date; and
     (b) [***]% from Sublicense agreements entered into within [***] after the
Effective Date; and
     (c) [***]% from Sublicense agreements entered into after [***] after the
Effective Date.
3.3 Patent Costs. ADVENTRX shall reimburse SD PHARMA all future (on or after the
Effective Date) Patent Costs within thirty (30) days following receipt by
ADVENTRX of an itemized invoice from SD PHARMA for said Patent Costs.
Additionally, ADVENTRX shall pay to SD PHARMA a patent service fee equal to
[***]% of the Patent Costs, to be listed separately on each invoice, and payable
by ADVENTRX with thirty (30) days after receipt of the invoice.
ARTICLE 4. DILIGENT COMMERCIALIZATION
4.1 General Diligence. ADVENTRX (by itself and/or through its Affiliates and
Sublicensees) shall use commercially reasonable and diligent efforts to
(i) research and develop commercially viable Licensed Products, (ii) seek and
obtain regulatory approval to market Licensed Products in the Territory in the
Field, and (iii) market and sell Licensed Products in the Territory in the
Field.
4.2 Specific Diligence. ADVENTRX (by itself and/or through its Affiliates and
Sublicensees) shall use commercially reasonable and diligent efforts to achieve
each of the Performance Goals as listed on Exhibit B by the Performance Date as
listed on Exhibit B; and if that is achieved, then ADVENTRX shall be deemed to
have also satisfied its obligations under Paragraph 4.1 through the date of the
specified Performance Date. If a particular Performance Goal is not achieved by
its specified Performance Date, and if said failure is not

4



--------------------------------------------------------------------------------



 



CONFIDENTIAL
cured within the Grace Period specified on Exhibit B, then SD PHARMA may
terminate this Agreement if SD PHARMA reasonably determines that ADVENTRX (and
its Affiliates and Sublicensees) have not devoted commercially reasonable and
diligent efforts for achieving the failed Performance Goal. Notwithstanding the
foregoing, if SD PHARMA reasonably concludes that there is a high probability
that the particular Performance Goal will be achieved within an additional three
(3) months after the Grace Period, then SD PHARMA will not exericise its
termination right.
4.3 Performance Reports. Upon written request by SD PHARMA, ADVENTRX shall
furnish to SD PHARMA a semi-annual written report which lists the recently
completed efforts, and the near term planned efforts, and the progress results,
applicable to achieving the Performance Goals. Said reports shall be due and
furnished by the first day of January and July of each year, commencing with
January 1, 2006, and continuing until the Performance Goals are achieved.
4.4 Progress Meetings. Upon written request by SD PHARMA, ADVENTRX and SD PHARMA
shall meet on a quarterly basis for ADVENTRX to orally report and discuss its
activities, plans and progress for achieving the Performance Goals, until the
Performance Goals are achieved. Said meetings shall occur within 30 days after
receipt by ADVENTRX of the written request, but no more frequently than one
meeting per calendar quarter, unless otherwise agreed by both parties.
ARTICLE 5. REPORTS, RECORDS AND PAYMENTS
5.1 Reports.
     (a) Commercial Sale Reports.
          (i) ADVENTRX shall report to SD PHARMA the date of first commercial
sale of each Licensed Product in the United States.
     (b) Data Reports. At each progress meeting specified in Section 4.4, and
thereafter upon request, ADVENTRX shall furnish to SD PHARMA copies of all
pre-clinical and clinical studies performed by or on behalf of ADVENTRX and its
Affiliates and Sublicensees applicable to the Patents Right or the Licensed
Products, including without limitation, study protocols, study data, study
results, safety studies, dosage studies, pharmacology studies, etc. (the
“Data”). If this Agreement is terminated for any reason other than a default by
SD PHARMA, SD PHARMA shall be entitled to use the Data as it deems appropriate.
     (c) Royalty Reports. After the first commercial sale of a Licensed Product,
ADVENTRX shall submit to SD PHARMA quarterly royalty reports on or before each
February 28, May 31, August 31 and November 30 of each year. Each royalty report
shall cover ADVENTRX’s (and each Affiliate’s and Sunlicensee’s) most recently
completed calendar quarter and shall show:
          (i) the Net Sales (together with the detailed calculations therefore)
during the most recently completed calendar quarter, and the royalties payable
with respect thereto, which royalties shall be paid with each report; and
          (ii) the number of each type of Licensed Product sold.
If no sales of Licensed Products have been made during any reporting period,
ADVENTRX shall so report.

5



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     (d) Sublicense Fees Report. Within thirty (30) days after receipt of any
Sublicense Fees, ADVENTRX (and its Affiliates and Sublicensees who receive
Sublicense Fees) shall report the same in writing to SD PHARMA, together with
payment to SD PHARMA of the share thereof as specified in Paragraph 3.2.
5.2 Records & Audits.
     (a) ADVENTRX shall keep, and shall require its Affiliates and Sublicensees
to keep, accurate and correct records of all Licensed Products manufactured,
used, and sold, and Sublicense Fees received under this Agreement. Such records
shall be retained by ADVENTRX (and its Affiliates and Sublicensees) for at least
five (5) years following a given reporting period.
     (b) All records shall be available during normal business hours for
inspection at the expense of SD PHARMA by SD PHARMA’s Internal Audit Department
or by a Certified Public Accountant selected by SD PHARMA and in compliance with
the other terms of this Agreement for the sole purpose of verifying reports and
payments or other compliance issues, by providing ten (10) business days written
notice to ADVENTRX (or its Affiliates and Sublicensees, as the case may be).
Such inspector shall not disclose to SD PHARMA any information other than
information relating to the accuracy of reports and payments made under this
Agreement or other compliance issues. In the event that any such inspection
shows an under reporting and underpayment in excess of [***]%) for any twelve
(12)-month period, then ADVENTRX (or its Affiliates and Sublicensees, as the
case may be) shall pay the cost of the audit. In all events, ADVENTRX (or its
Affiliates and Sublicensees, as the case may be) shall promptly pay any
additional sum that would have been payable to SD PHARMA had the ADVENTRX (or
its Affiliates and Sublicensees, as the case may be) reported correctly, plus an
interest charge at a rate of [***]%) per year. Such interest shall be calculated
from the date the correct payment was due to SD PHARMA up to the date when such
payment is actually paid.
5.3 Payments.
     (a) All fees and royalties due SD PHARMA shall be paid in United States
dollars and all checks shall be made payable to “SD PHARMACEUTICALS, Inc”.
     (b) Royalty Payments.
          (i) Royalties shall accrue upon the receipt of payment for the sale of
Licensed Products.
          (ii) ADVENTRX shall pay earned royalties quarterly on or before
February 28, May 31, August 31 and November 30 of each calendar year. Each such
payment shall be for earned royalties accrued within the most recently completed
calendar quarter.
          (iii) In the event that any patent or patent claim within Patent
Rights is held invalid in a final decision by a patent office from which no
appeal or additional patent prosecution has been or can be taken, or by a court
of competent jurisdiction and last resort and from which no appeal has or can be
taken, all obligation to pay royalties based solely on that patent or claim or
any claim patentably indistinct therefrom shall cease as of the date of such
final decision. ADVENTRX shall not, however, be relieved from paying any
royalties that accrued before the date of such final decision, or that are based
on another patent or claim not involved in such final decision.

6



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     (c) Late Payments. In the event any payment owed under this Agreement is
not received by SD PHARMA when due, ADVENTRX shall pay to SD PHARMA interest
charges at a rate of [***]%) per year. Such interest shall be calculated from
the date payment was due until actually received by SD PHARMA.
ARTICLE 6. PATENT MATTERS
6.1 Patent Prosecution and Maintenance.
     (a) SD PHARMA shall diligently prosecute and maintain the United States
Patent Rights using counsel of its choice, after consultation with ADVENTRX. SD
PHARMA shall provide ADVENTRX with copies of all relevant documentation relating
to such prosecution and ADVENTRX shall keep this documentation confidential. All
patents and patent applications in Patent Rights shall be assigned solely to SD
PHARMA.
     (b) SD PHARMA shall give reasonable consideration to amending any patent
application in Patent Rights to include claims reasonably requested by ADVENTRX
to protect the Licensed Products contemplated to be sold by ADVENTRX under this
Agreement.
6.2 Patent Infringement.
     (a) If ADVENTRX learns of any substantial infringement of Patent Rights
applicable to License Products, ADVENTRX shall so inform SD PHARMA and provide
SD PHARMA with reasonable evidence of the infringement. Both parties shall use
reasonable efforts and cooperation to terminate infringement without litigation.
     (b) ADVENTRX may request SD PHARMA to take legal action against such third
party for the infringement of Patent Rights applicable to Licensed Products.
Such request shall be made in writing and shall include reasonable evidence of
such infringement and damages to ADVENTRX. If the infringing activity has not
abated ninety (90) days following ADVENTRX’s request, SD PHARMA shall elect
either to commence suit on its own account, or not to do so. SD PHARMA shall
give notice of its election in writing to ADVENTRX by the end of the
one-hundredth (100th) day after receiving notice of such request from ADVENTRX.
ADVENTRX may thereafter bring suit for patent infringement at its own expense,
if and only if SD PHARMA elects not to commence suit and the infringement
occurred in a jurisdiction where ADVENTRX has an exclusive license under this
Agreement. If ADVENTRX elects to bring suit, SD PHARMA may join that suit at its
own expense.
     (c) Recoveries from actions brought pursuant to Paragraph 5.2(b) shall be
used first to reimburse the parties for their out-of-pocket expenses incurred to
pursue the litigation, plus 20% per annum accrual on said expenses; and the
remainder, if any, shall be [***].
     (d) Each party shall cooperate with the other in litigation proceedings at
the expense of the party bringing suit. Litigation shall be controlled by the
party who is bearing the majority of the litigation expenses.
6.3 Patent Marking. ADVENTRX shall mark all Licensed Products made, used or sold
under the terms of this Agreement, or their containers, in accordance with the
applicable patent marking laws.

7



--------------------------------------------------------------------------------



 



CONFIDENTIAL
ARTICLE 7. GOVERNMENTAL MATTERS
7.1 Governmental Approval or Registration. If this Agreement or any associated
transaction is required by the law of any nation to be either approved or
registered with any governmental agency, ADVENTRX shall assume all legal
obligations to do so.
7.2 Compliance With Laws. ADVENTRX (and its Affiliates and Sublicensees) shall
comply with all applicable laws and regulations related to all activities
performed with respect to this Agreement, including the development,
manufacture, marketing, sale, and use of Licensed Products, and including all
FDA regulatory matters.
ARTICLE 8. TERMINATION OF THE AGREEMENT
8.1 Termination by SD Pharma. If ADVENTRX fails to perform or violates any term
of this Agreement, then SD PHARMA may give written notice of default (“Notice of
Default”) to ADVENTRX. If ADVENTRX fails to cure a default to pay money owed to
SD PHARMA within thirty (30) days of the Notice of Default, or a default to
perform non-payment obligations within sixty (60) days of the Notice of Default,
SD PHARMA may terminate this Agreement and the license granted herein by a
second written notice (“Notice of Termination”) to ADVENTRX. If a Notice of
Termination is sent to ADVENTRX, this Agreement shall automatically terminate on
the effective date of that notice. Termination shall not relieve ADVENTRX of its
obligation to pay any fees owed at the time of termination and shall not impair
any accrued right of SD PHARMA. Any termination of this Agreement shall also
automatically terminate any Sublicense under this Agreement. For avoidance of
doubt, the “grace period” specified on Exhibit B is in lieu of (and not in
addition to) the cure period specified in this Paragraph 8.1.
8.2 Termination by ADVENTRX.
     (a) ADVENTRX shall have the right within fifty-nine (59) days following the
Effective Date to immediately terminate this Agreement upon written notice.
Thereafter, ADVENTRX shall have the right at any time and for any reason to
terminate this Agreement upon a thirty (30)-day written notice to SD PHARMA.
     (b) Any termination under Paragraph 8.2(a) shall not relieve ADVENTRX of
any obligation or liability accrued under this Agreement prior to the effective
date of the termination. Termination shall not affect in any manner any rights
of SD PHARMA arising under this Agreement prior to termination.
8.3 Survival on Termination. The following Paragraphs and Articles shall survive
the termination of this Agreement:
     (a) Article 5 (REPORTS, RECORDS AND PAYMENTS);
     (b) Article 10 (USE OF NAMES AND TRADEMARKS); and
     (c) Article 11 (MISCELLANEOUS PROVISIONS).

8



--------------------------------------------------------------------------------



 



CONFIDENTIAL
ARTICLE 9. LIMITED WARRANTY
9.1 Limited Warranty.
     (a) SD PHARMA warrants that it has the lawful right to grant this license.
     (b) The license granted herein is provide “AS IS” and without WARRANTY OF
MERCHANTABILITY or WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE or any other
warranty, express or implied. SD PHARMA makes no representation or warranty that
the Licensed Product, Licensed Method or the use of Patent Rights will not
infringe any other patent or other proprietary rights.
     (c) In no event shall either party be liable for any incidental, special or
consequential damages resulting from exercise of the license granted herein or
the use of the Invention, Licensed Product, or Licensed Method.
     (d) Nothing in this Agreement shall be construed as:
          (i) a warranty or representation by SD PHARMA as to the validity or
scope of any Patent Rights;
          (ii) a warranty or representation that anything made, used, sold or
otherwise disposed of under any license granted in this Agreement is or shall be
free from infringement of patents of third parties;
          (iii) an obligation to bring or prosecute actions or suits against
third parties for patent infringement except as provided in Paragraph 6.2
hereof;
          (iv) conferring by implication, estoppel or otherwise any license or
rights under any patents of SD PHARMA other than Patent Rights as defined in
this Agreement, regardless of whether those patents are dominant or subordinate
to Patent Rights.
ARTICLE 10. USE OF NAMES AND TRADEMARKS
10.1 No Use. Nothing contained in this Agreement confers any right to use in
advertising, publicity, or other promotional activities any name, trade name,
trademark, or other designation of either party hereto (including contraction,
abbreviation or simulation of any of the foregoing). Unless required by law, the
use by ADVENTRX of the name, “SD PHARMACEUTICALS” is prohibited without the
express written consent of SD PHARMA.
ARTICLE 11. MISCELLANEOUS PROVISIONS
11.1 Correspondence. Any notice or payment required to be given to either party
under this Agreement shall be deemed to have been properly given and effective:
     (a) on the date of delivery if delivered in person, or
     (b) one (1) business day after given by fax, e-mail, or overnight delivery
service, or
     (c) five (5) days after mailing if mailed by first-class or certified mail,
postage paid, to the respective addresses given below, or to such other address
as is designated by written notice given to the other party.

9



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     If sent to ADVENTRX:
           6725 Mesa Ridge Rd, Ste 100
           San Diego, California 92121
           Attention: CEO
     If sent to SD PHARMACEUTICALS:
           SD PHARMA
           7402 Cadencia Street
           Carlsbad CA, 92009
           Attention: CEO
11.2 Mutual Secrecy.
     (a) “Confidential Information” shall mean information and Data relating to
the Invention and disclosed by SD PHARMA to ADVENTRX and vice versa during the
term of this Agreement, which if disclosed in writing shall be marked
“Confidential”, or if first disclosed otherwise, shall within thirty (30) days
of such disclosure be summarized in writing by the disclosing party and sent to
the receiving party:
     (b) ADVENTRX shall:
          (i) use the Confidential Information only for the sole purpose of
performing under the terms of this Agreement;
          (ii) safeguard Confidential Information against disclosure to others
with the same degree of care as it exercises with its own data of a similar
nature;
          (iii) not disclose Confidential Information to others (except to its
employees, agents or consultants who are bound to ADVENTRX by a like obligation
of confidentiality) without the express written permission of SD PHARMA, except
that ADVENTRX shall not be prevented from using or disclosing any of the
Confidential Information that:
               (A) ADVENTRX can demonstrate by written records was previously
known to it, and not subject to a confidentiality obligation in favor of SD
PHARMA; or
               (B) is now, or becomes in the future, public knowledge other than
through acts or omissions of ADVENTRX; or
               (C) is lawfully obtained by ADVENTRX from sources independent of
SD PHARMA and not subject to a confidentiality obligation in favor of SD PHARMA;
or
               (D) ADVENTRX can demonstrate were independently developed by
ADVENTRX or its employees having no knowledge of the Confidential Information;
or
               (E) ADVENTRX is required to disclose by law or pursuant to the
direction of a court or government agency, but only to the limited extent as so
required by the court or government agency.
     (c) The secrecy obligations of ADVENTRX with respect to Confidential
Information shall continue for a period ending five (5) years from the
termination date of this Agreement.

10



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     (d) Each party may acknowledge the existence of this Agreement and the
extent of the license grant in Article 2 to third parties, but neither party
shall disclose the financial terms of this Agreement to third parties, except
where the party is required by law to do so, or except under a confidentiality
agreement to the party’s investors or lenders (and prospective investors and
lenders), prospective acquirers of the party, and others with whom the party has
a business relationship and reasonable need to know.
11.3 Assignability. This Agreement may not be assigned by ADVENTRX without the
prior written consent of SD PHARMA; provided however, in the event ADVENTRX is
acquired by a third party (e.g., via merger or purchase of substantially all
assets or stock of ADVENTRX), then this Agreement may be assigned to the
acquirer so long as the acquirer assumes all obligations of ADVENTRX under this
Agreement.
11.4 No Waiver. No waiver by either party of any breach or default of any
covenant or agreement set forth in this Agreement shall be deemed a waiver as to
any subsequent and/or similar breach or default.
11.5 Attorneys Fees. In the event of a failure of performance due under this
Agreement and if it becomes necessary for either party to undertake legal action
against the other on account thereof, then the prevailing party shall be
entitled to reasonable attorney’s fees in addition to costs and necessary
disbursements.
11.6 Governing Laws. THIS AGREEMENT SHALL BE INTERPRETED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, but the scope and validity
of any patent or patent application shall be governed by the applicable US
patent laws.
11.7 Force Majeure. A party to this Agreement may be excused from any
performance required herein if such performance is rendered impossible or
unfeasible due to any catastrophe or other major event beyond its reasonable
control, including, without limitation, war, riot, and insurrection; laws,
proclamations, edicts, ordinances, or regulations; strikes, lockouts, or other
serious labor disputes; and floods, fires, explosions, or other natural
disasters. When such events have abated, the non-performing party’s obligations
herein shall resume. However, in no event will a force majeure event postpone
the scheduled due date for payments to SD PHARMA by more than thirty (30) days.
11.8 Headings. The headings of the several sections are inserted for convenience
of reference only and are not intended to be a part of or to affect the meaning
or interpretation of this Agreement.
11.9 Entire Agreement. This Agreement embodies the entire understanding of the
parties and supersedes all previous communications, representations or
understandings, either oral or written, between the parties relating to the
subject matter hereof. However, that certain Mutual Non-Disclosure Agreement,
between the parties, dated December 7, 2004, shall continue to remain in effect.
11.10 Amendments. No amendment or modification of this Agreement shall be valid
or binding on the parties unless made in writing and signed on behalf of each
party.
11.11 Severability. In the event that any of the provisions contained in this
Agreement is held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, and this Agreement shall be construed as if the invalid,
illegal, or unenforceable provisions had never been contained in it, so long as
each party is still able to realize the essential benefits bestowed upon the
parties pursuant to the stated terms of this Agreement.

11



--------------------------------------------------------------------------------



 



CONFIDENTIAL
IN WITNESS WHEREOF, both SD PHARMA and ADVENTRX have executed this Agreement, in
duplicate originals, by their respective and duly authorized officers on the day
and year written.

              ADVENTRX PHARMACEUTICALS, Inc.:       SD PHARMACEUTICALS, Inc.:
 
           
By:
/s/ Evan M. Levine   By: /s/ Paul J. Marangos           (Signature)  
(Signature)
 
            Evan M. Levine       Paul J. Marangos President & CEO       Chairman
& CEO
 
           
Date:
4-29-05   Date: 4-29-05          

12



--------------------------------------------------------------------------------



 



CONFIDENTIAL
EXHIBIT A
Patent Application Attached as “Vinorelbine Patent Utility Application
20040712.pdf”
[***]

13



--------------------------------------------------------------------------------



 



CONFIDENTIAL
EXHIBIT B
Performance Goals

          Performance Goals   Performance Date   Grace Period
[***]
       
 
       
[***]
       
 
       
[***]
       

14